


Exhibit 10.1


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.







Dated October 25 2004
(1) Quadrant Drug Delivery Limited
- and -
(2) Profibrix B.V.
Fibrocaps Patent Licensing Agreement











--------------------------------------------------------------------------------




Contents
Clause    Title    Page No
BACKGROUND:2
1.DEFINITIONS    2
2.CONDITION PRECEDENT    9
3.LICENCES    10
4.PAYMENTS    10
5.PAYMENT TERMS    12
6.RECORDS AND AUDITS    13
7.DEVELOPMENT OF FIBROCAPS PRODUCTS    14
8.FILING, PROSECUTION AND MAINTENANCE    14
9.WARRANTIES    15
10.LIMITATION OF LIABILITY AND INDEMNITY    16
11.EXPIRY AND TERMINATION    17
12.CONSEQUENCES OF EXPIRY OR TERMINATION    18
13.GENERAL    19
Schedule 1 - The Fibrocaps Patents24
Schedule 2 - The Licensed Patents25
Schedule 3 - Assignment of the Fibrocaps Patents26
Schedule 4 - Development Plan30
Schedule 5 - Royalty and Licensing Revenue Statement Information32
Schedule 6 - Expert Resolution Procedure33





1



--------------------------------------------------------------------------------




THIS AGREEMENT is made the 25 day of October 2004
BETWEEN:-
(1)
Quadrant Drug Delivery Limited a company incorporated under the laws of England
with company registration number 2704727 and whose registered office is at 1
Mere Way, Ruddington, Nottingham, NG11 6JS, England (“Quadrant”); and

(2)
Profibrix B.V. a company registered in The Netherlands whose statutory seat is
at Acacialaan 7, 2351 CA, Leiderdorp, The Netherlands (“Profibrix”).


2



--------------------------------------------------------------------------------




BACKGROUND:
(A)
Quadrant is the owner of the patents and patent applications set out in
Schedules 1 and 2 of this Agreement.

(B)
Quadrant is willing to grant to Profibrix and Profibrix wishes to receive
exclusive and non-exclusive worldwide licences under the patents and patent
applications set out in Schedule 1 of this Agreement in accordance with and
subject to the provisions of this Agreement.

(C)
Quadrant is willing to grant to Profibrix and Profibrix wishes to receive a
non-exclusive, worldwide licence under the patents set out in Schedule 2 in
accordance with and subject to the provisions set out in this Agreement.

THE PARTIES AGREE AS FOLLOWS:-
1.
DEFINITIONS

In this Agreement the following expressions shall have the following meanings:-
1.1    “Associate”
means in relation to a party, any body-corporate or other legal entity which:-
(a) is directly or indirectly owned and/or controlled by that party;
(b) that directly or indirectly owns and/or controls that party; or
(c) is directly or indirectly owned and/or controlled by the legal entity
referred to in (b) above.
In the case of legal entities having stocks and/or shares, ownership or control
shall exist through the direct or indirect ownership and/or control of more than
fifty percent of the voting shares. In the case of any other legal entity,
ownership and/or control shall exist through the ability to directly or
indirectly control the management and/or business of the legal entity;
1.2    “Anniversary Date”
the first anniversary of the Closing Date;


3



--------------------------------------------------------------------------------




1.3    “API”
any compound which is intended or represented to have a diagnostic or
prophylactic or therapeutic effect. For the avoidance of doubt API shall include
Factor VIII and botulinum toxin, and shall include substances manufactured by
processes such as chemical synthesis; fermentation; recombinant DNA or other
biotechnology methods; isolation/recovery from natural sources; or any
combination of these processes;
1.4    “Authorised Development Costs”
the costs and expenses incurred by Profibrix in the development of the Fibrocaps
Products provided that such costs and expenses are either-
(i) specified in the Development Plan; or
(ii) incurred with the prior written consent of Quadrant;
1.5    “BioPartner”
BioPartner Start-up Ventures C.V., a partnership (“commanditaire vennootschap”)
incorporated under the laws of The Netherlands with registered office at (1098
SM) Amsterdam at the Kruislaan 406;
1.6    “Closing Date”
the date upon which the Condition Precedent is fulfilled;
1.7    “Condition Precedent”
the condition precedent set out in Clause 2.1;
1.8    “Development Plan”
the development plan set out in Schedule 4 as amended from time to time with the
agreement of both parties;
1.9    “Excluded Field”
shall mean any pharmaceutical preparation which:-
[**];
1.10    “Fibrocaps Field”
a pharmaceutical formulation that does not fall within the Excluded Field
comprising spray dried human fibrinogen or variants thereof and/or thrombin, but
excluding any other APIs, for administration to humans for the sole purpose of
controlling or preventing bleeding;


4



--------------------------------------------------------------------------------




1.11    “Fibrocaps Granted Patents”
means:-
(a) the patents listed in Schedule 1;
(b) any patents granted in respect of the Fibrocaps Patent Applications; and
(c) any re-issue, re-examination or renewals thereof and any extensions of the
exclusivity granted in connection with the patents referred to in (a) and/or (c)
above, including extensions granted under the US Drug Price Competition and
Patent Term Restoration Act 1984 and the EC Supplementary Protection Certificate
Regulation (Council Regulation (EEC) No. 1768/92) and any legislation, amending,
replacing or implementing the foregoing;
1.12    “Fibrocaps Patent Applications”
patent applications listed in Schedule 1 including any continuation
applications, divisional applications or continuation-in-part applications
relating to such patent applications and any national or international patent
applications claiming priority from such patent applications anywhere in the
world;


5



--------------------------------------------------------------------------------




1.13    “Fibrocaps Patents”
means:-
(a) the patents listed in Schedule 1;
(b) the patent applications listed in Schedule 1 including any continuation
applications, divisional applications or continuation-in-part applications
relating to such patent applications and any national or international patent
applications claiming priority from such patent applications anywhere in the
world;
(c) the patents granted in respect of the patent applications referred to in (b)
above;and
any re-issue, re-examination or renewals thereof and any extensions of the
exclusivity granted in connection with the patents referred to in (a) and/or (c)
above, including extensions granted under the US Drug Price Competition and
Patent Term Restoration Act 1984 and the EC Supplementary Protection Certificate
Regulation (Council Regulation (EEC) No. 1768/92) and any legislation, amending,
replacing or implementing the foregoing;
1.14    “Fibrocaps Product”
any product, including any pharmaceutical formulation comprising spray dried
fibrinogen and/or thrombin microcapsules or any variant thereof, whose
development, manufacture, import, marketing, use, site or supply falls within
the scope of one or more of the Fibrocaps Patents;


6



--------------------------------------------------------------------------------




1.15    “Granted Patents”
means:-
(a) the patents listed in Schedules 1and 2;
(b) any patents granted in respect of the Patent Applications; and
(c) any re-issue, re-examination or renewals thereof and any extensions of the
exclusivity granted in connection with the patents referred to in (a) and/or (c)
above, including extensions granted under the US Drug Price Competition and
Patent Term Restoration Act 1984 and the LC Supplementary Protection Certificate
Regulation (Council Regulation (EEC) No. 1768/92) and any legislation, amending,
replacing or implementing the foregoing;
1.16    “Intellectual Property Rights”
patents, any extensions of the exclusivity granted in connection with patents,
registered designs, applications for any of the foregoing (including,
continuations, continuations-in-part and divisional applications), the right to
apply for any of the foregoing, copyrights, design rights, rights, moral rights,
database rights, publication rights, rights in know-how, trade secrets and
confidential information and all other forms of intellectual property which may
exist anywhere in the world;
1.17    “Licences”
the licences granted to Profibrix under Clause 3.1 and 3.2 and 3.3;


7



--------------------------------------------------------------------------------




1.18    “Licensed Patents”
means:-
(a) the patents listed in Schedule 2;
(b) the patent application listed in Schedule 2 including any continuation
applications, divisional applications or continuation-in-part applications
relating to such patent applications and any national or international patent
applications claiming priority from such patent applications anywhere in the
world;
(c) the patents granted in respect of the patent applications referred to in (b)
above; and
(d) any re-issue, re-examination or renewals thereof and any extensions of the
exclusivity granted in connection with the patents referred to in (a) and/or (c)
above, including extensions granted under the US Drug Price Competition and
Patent Term Restoration Act 1984 and the EC Supplementary Protection Certificate
Regulation (Council Regulation (EEC) No. 1768/92) and any legislation, amending,
replacing or implementing the foregoing;
1.19    “Licensed Product”
means any product whose development, manufacture, import, marketing, use, sale
or supply falls within the scope of one or more of the Licensed Patents;
1.20    ‘‘Licensing Revenues”
any sums or other consideration received by Profibrix and/or its Associates in
respect of the licensing of the Patents including sums received under any
Profibrix Licence Agreement but excluding any sums received by Quadrant pursuant
to Clauses 3.2 and 3.3;
1.21    “Marketing Partners”
any third party appointed by Profibrix and/or its Associates to make sales of
Fibrocaps Products;


8



--------------------------------------------------------------------------------




1.22    “Net Sales Value”
the amount billed or invoiced by Profibrix, its Associates and/or Profibrix
Licensees to third parties in respect of supplies of the Products less the
following items as indicated on the relevant invoice and appropriate documents:
sales taxes, costs of delivery, trade discounts actually granted, amounts
actually repaid or credited for defective or returned Products;
1.23    ‘Patent Applications”
patent applications listed in Schedules 1 and 2 including any continuation
applications, divisional applications or continuation-in-part applications
relating to such patent applications and any national or international patent
applications claiming priority from such patent applications anywhere in the
world:
1.24    “Patents”
the Granted Patents and the Patent Applications;
1.25    “Personnel”
officers, employees, consultants, agents, representatives, contractors and
advisers:
1.26    “Products”
the Fibrocaps Products and/or the Licensed Products;
1.27    “Profibrix Licence Agreement”
any Sub-licence Agreement and any licence granted by Profibrix to a Profibrix
Licensee under the Fibrocaps Patents and/or under a Licensed Patent in the
Fibrocaps Field:
1.28    “Profibrix Licensee”
means:-
(a) a Sub-licensee;
(b) a Marketing Partner; and
(c) any third party (including an Associate of Profibrix) to whom Profibrix has
directly or indirectly licensed, sub-licensed, contracted or otherwise
transferred any of Profibrix’s rights and/or obligations under the Fibrocaps
Patents;
1.29    “Quarter
the quarterly periods ending 31 March, 30 June, 30 September and 31 December;
1.30    “Signature Date”
the date of this Agreement as written above;
1.31    “Sub-licence Agreement”
any agreement between Profibrix and a Sub-licensee relating to the Licences;


9



--------------------------------------------------------------------------------




1.32    “Sub-licensee”
a third party (including an Associate of Profibrix) to whom Profibrix has
directly or indirectly sub-licensed, sub-contracted or otherwise transferred any
of Profibrix’s rights and/or obligations under the Licence;
1.33    ‘Subscription Agreement”
the share subscription agreement executed by Quadrant and Profibrix on the
Signature Date;
 
1.34    “Research Agreement”
the Fibrocaps Experimental Research & Development Agreement executed by Quadrant
and Profibrix on the Signature Date;
 
1.35    Synthocytes Patent Licensing Agreement
the agreement titled “Synthocytes Patent Licensing Agreement” entered into by
Quadrant and Profibrix on the Signature Date; and
 
1.36    “Technology”
the technology claimed by the Patents.
 

2.
CONDITION PRECEDENT

2.1
The provisions of this Clause 2 shall take effect on the Signature Date. The
provisions of Clauses 3-13 of this Agreement shall not take effect until the
date on which BioPartner has paid to Profibrix at least €225,000.00 (two hundred
and twenty-five thousand Euros) in respect of the issue to BioPartner of 444
(four hundred and forty-four) ordinary shares in Profibrix with a nominal value
of €10.00 (ten Euros) each on terms and conditions that are no more favourable
to BioPartner than the terms and conditions set out in the Subscription
Agreement.

2.2
Profibrix shall promptly notify Quadrant once the Condition Precedent has been
fulfilled and at the same time provide Quadrant with a true copy of all terms
and conditions applicable to the issue to BioPartner of the shares in Profibrix
in relation to the fulfilment of the Condition Precedent.

2.3
If the Condition Precedent set out in Clause 2.1 has not been fulfilled by 1st
January 2005 then this Agreement shall terminate automatically and neither party
shall have any further rights or obligations under this Agreement.

2.4
Quadrant shall inform Profibrix of the costs and expenses incurred by Quadrant
and its Associates in negotiating the provisions of this Agreement, the Research
Agreement and the Subscription Agreement and in carrying out due diligence on
Profibrix. Within 14 days of Quadrant having informed Profibrix of its costs and
expenses, Profibrix shall pay to Quadrant (1) the amount of such costs and
expenses plus VAT up to a maximum of €15,000.00 (Fifteen thousand Euros) and (2)
the costs of executing any of the notorial deeds required to implement the
arrangements between the parties.


10



--------------------------------------------------------------------------------




3.
LICENCES

3.1
Quadrant grants to Profibrix a non-transferable, worldwide, exclusive licence
under the Fibrocaps Patents to develop, use, manufacture and sell products
within the fibrocaps Field.

3.2
Quadrant grants to Profibrix a non-transferrable, worldwide, non-exclusive
licence under the Fibrocaps Patents to develop, use, manufacture and sell
products outside the Fibrocaps Field.

3.3
Quadrant grants to Profibrix a non-transferrable, worldwide, non-exclusive
licence under the Licensed Patents to develop, use, manufacture and sell
products within the Fibrocaps Field.

3.4
Profibrix shall not use and/or exploit the Fibrocaps Patents or Licensed Patents
except as expressly authorised under the Licences.

3.5
Profibrix shall have the right to grant sub-licences under the Licence provided
that Profibrix enters into a written agreement with each Sub-licensee and
ensures that:-

3.5.1
the provisions of the Sub-licence Agreement are entirely consistent with the
provisions of this Agreement;

3.5.2
the Sub-licence Agreement shall terminate automatically if this Agreement
expires or is terminated;

3.5.3
each Sub-licensee complies fully at all times with the provisions of its
Sublicence Agreement;

3.5.4
the Sub-licensee is not entitled to and does not grant further sub-licences in
respect of the Licensed Patents without the prior written consent of Quadrant.

3.6
Profibrix shall be responsible to Quadrant for all acts and/or omissions of each
Sublicensee as if such acts or omissions had been made by Profibrix.

3.7
Prolibrix shall not enter into any Sub-licence Agreement, waive or otherwise
agree not to assert the Patents without obtaining Quadrant’s prior written
approval of the Sub-licence Agreement, waiver or non-assertion agreement.

4.
PAYMENTS

Profibrix Shares
4.1
In part consideration for the grant of the Licences, Profibrix shall, in
accordance with the provisions of the Subscription Agreement, issue to Quadrant
[**] ordinary shares in Profibrix each share having a nominal value of € 10 (ten
Euros).


11



--------------------------------------------------------------------------------




Royalties
4.2
In part consideration for the grant of the Licences , Profibrix shall pay to
Quadrant a royalty of [**]% of the Net Sales Value of Fibrocaps Products
manufactured and/or supplied by Profibrix, its Associates and/or Profibrix
Licensees.

4.3
In part consideration for the grant of the Licences Profibrix shall pay to
Quadrant a royalty of [**]% of the Net Sales Value of Licensed Products
manufactured and/or supplied by Profibrix, its Associates and/or Profibrix
Licensees provided that Profibrix shall not be required to pay a royalty under
this Clause 4.3 in respect of a unit of Licensed Product if Profibrix is
required to pay a royalty under Clauses 4.2 in respect of that unit of Licensed
Product.

4.4
If Profibrix, its Associates and/or Profibrix Licensees supply any Products
other than on normal arm’s-length commercial terms exclusively for money, the
Net Sales Value of the Product supplied shall for the purposes of this Agreement
be deemed to be whichever is the higher of the Fair Market Value of the Product
or the actual price at which Profibrix, its Associates or Profibrix Licensees
supplied the Product.

4.5
If Profibrix, its Associates and/or Profibrix Licensees supply any Products as
part of a package of products or services then the Net Sales Value of the
Products shall for the purposes of this Agreement be deemed to be the proportion
of the package price fairly attributed to the Product concerned in the relevant
invoice to the customer.

4.6
For the purpose of Clause 4.4 “Fair Market Value” shall mean the value of the
Product sold to similar customers in countries with similar pricing and
reimbursement structures and for similar quantities. Any dispute as to the
determination of a Fair Market Value that cannot be resolved through discussion
between the parties shall be referred to an expert for resolution in accordance
with the provisions of Schedule 6.

Revenue Share
4.7
In part consideration for the grant of the Licences, Profibrix shall pay to
Quadrant [**]% of any Licensing Revenues received by Profibrix and/or its
Associates under any Profibrix Licence Agreement executed by Profibrix on or
before the Anniversary Date.

4.8
In part consideration for the grant of the Licences, with respect to Profibrix
Licence Agreements executed by Profibrix after the Anniversary Date, Profibrix
shall pay to Quadrant [**]% of the difference between (1) the Licensing Revenue
received by Profibrix and/or its Associates under such Profibrix Licence
Agreement and (2) any Authorised Development Costs that have not previously been
deducted from Licensing Revenue pursuant to this Clause 4.8.


12



--------------------------------------------------------------------------------




4.9
For the avoidance of doubt, Quadrant shall not be required to refund any
royalties or Licensing Revenues paid under this Agreement including as a
consequence of:-

4.9.1
a Patent Application being wholly or partly amended, refused, rejected or
otherwise ceasing to continue; and/or

4.9.2
a Granted Patent being wholly or partly amended, revoked, nullified otherwise
ceasing to continue in force.

5.
PAYMENT TERMS

5.1
Within 30 days of the end of each Quarter, Profibrix shall provide Quadrant with
a royalty and revenue statement for that Quarter setting out the information
listed in Schedule 5.

5.2
Profibrix shall pay the sums due to Quadrant under Clauses 4.2 and 4.3 in
respect of supplies of Products made during any Quarter within 30 days of the
end of such Quarter.

5.3
Profibrix shall pay sums due to Quadrant under Clauses 4.7 and 4.8 in respect of
Licensing Revenue received by Profibrix and/or its Associates during any Quarter
within 30 days of the end of such Quarter.

5.4
All sums payable under this Agreement:-

5.4.1
are exclusive of any value added tax or any other sales lax or duties, which
where applicable, shall be payable by Profibrix in addition;

5.4.2
shall be paid in euros (or its successor) by direct transfer to the credit of
Quadrant’s bank account, details of which shall be notified to Profibrix as and
when necessary;

5.4.3
shall be paid in full by the due date for payment as specified in this
Agreement. If Profibrix fails to pay any sum due under this Agreement in full by
the due date for payment then Quadrant may, without prejudice to any other right
or remedy available to Quadrant, charge interest on any outstanding amount on a
daily basis at a rate equivalent to the Euribor Offered Rate (6 months) then in
force plus 2%;

5.4.4
shall be paid in full without any deductions (including deductions in respect of
items such as income, corporation or other taxes, charges and/or duties) except
insofar as Profibrix is required by law to deduct withholding tax from sums
payable to Quadrant. If Profibrix is required by law to deduct withholding tax
then Profibrix shall:-

5.4.4.1
ensure that the deduction or withholding does not exceed the minimum amount
required to comply with relevant tax law requirements;


13



--------------------------------------------------------------------------------




5.4.4.2
account to the relevant taxation or other authorities with the full amount of
the deduction or withholding within the period for payment permitted by the
applicable law;

5.4.4.3
provide to Quadrant within the period for payment permitted by the relevant law
either an official receipt of the relevant taxation authorities involved in
respect of all amounts so deducted or withheld or if such receipts are not
issued by the taxation authorities concerned certificate of deduction or
equivalent evidence of the relevant deduction or withholding; and

5.4.4.4
co-operate with Quadrant to ensure that the amount of any deductions or
withholdings required by law are kept to a minimum and that Quadrant obtains a
tax credit in respect of the amount withheld.

5.4.5
If Products are sold or supplied by Profibrix, its Associates and/or Profibrix
Licensees in a currency other than Euros (or its successor), the royalties
payable in respect of such sales under this Agreement shall be first determined
in the currency of invoice and then converted into Euros (or its successor) at
the open middle market spot rate of exchange in London as published in the
Financial Times on the last day of the Quarter in which such sales took place or
the Licensing Revenue was received by Profibrix.

6.
RECORDS AND AUDITS

Maintenance of Records
6.1
During the term of this Agreement and for a period of 3 years thereafter,
Profibrix shall and shall procure that its Associates, and Profibrix Licensees
shall, keep at their normal place of business detailed, accurate and up-to-date
records and books of account showing the quantity, description and value of all
Products supplied by Profibrix, its Associates and Profibrix Licensees in each
country in each case during the previous 3 years. Profibrix shall ensure that
such records and books and account are sufficient to ascertain the royalties and
share of Licensing Revenue payable to Quadrant under this Agreement.

Inspections
6.2
Profibrix shall, and shall procure that its Associates and Profibrix Licensees
shall, make their records and books available for inspection during normal
business hours by an independent professional accountant appointed by Quadrant
for the purpose of verifying the accuracy of any statement provided by Profibrix
to Quadrant pursuant to Clause 6.1.


14



--------------------------------------------------------------------------------




Quadrant’s accountant should be entitled to take copies of such records and
books solely for the purposes of carrying out the verification.
6.3
Quadrant shall be entitled to have inspections carried out pursuant to Clause
6.2 once every calendar year (and once following termination or expiry of this
Agreement) on giving Profibrix, its Associates and/or Profibrix Licensees 2
weeks written notice prior to each inspection.

6.4
Quadrant shall bear the cost of carrying out the inspections referred to in
Clause 6.2 unless there is an error of more than 5% in any royalty and Licensing
Revenue statement provided by Profibrix, in which case Profibrix shall
immediately pay to Quadrant the costs of making the relevant inspection. If
Quadrant’s inspection shows that Profibrix has paid more than the amounts
properly due under this Agreement then Profibrix shall be entitled to deduct
such excess from the sums payable to Quadrant under this Agreement. If
Quadrant’s inspection reveals a deficit then, without prejudice to any other
right or remedy available to Quadrant, Profibrix shall promptly make good the
deficit and pay interest on the deficit at the Euribot Offered Rate (6 months
plus 2% from the date upon which the deficit arose to the date upon which the
deficit was paid.

7.
DEVELOPMENT OF FIBROCAPS PRODUCTS

Profibrix shall use its best efforts to complete successfully the development
programme specified in the Development Plan by the Anniversary Date.
8.
FILING, PROSECUTION AND MAINTENANCE

8.1
Quadrant shall use reasonable efforts at Profibrix’s cost and expense to procure
the grant of the Fibrocaps Patent Applications. Quadrant shall take account of
Profibrix’s views concerning the prosecution strategy for the Fibrocaps Patent
Applications.

8.2
Quadrant shall, at Profibrix’s expense, use reasonable efforts to maintain the
Fibrocaps Granted Patents.

8.3
At least 90 days before allowing any Fibrocaps Patent to lapse or abandoning any
application for a Fibrocaps Patent, Quadrant shall notify Profibrix of the
identity of the Fibrocaps Patent concerned and its intention to allow it to
lapse or to abandon it. At the request of Profibrix, Quadrant shall promptly
assign to Profibrix, free of charge, the Fibrocaps Patent concerned and the
parties shall execute an assignment in the form set out in Schedule 3.

8.4
Subject to Clause 8.6, Profibrix shall not assign, or agree to assign, grant an
option to assign, or otherwise encumber all or any of the Fibrocaps Patents
assigned to Profibrix under Clause 8.3 on or before the Anniversary Date.


15



--------------------------------------------------------------------------------




8.5
Profibrix shall not assign or otherwise transfer all or any of the Fibrocaps
Patent assigned to Profibrix under Clause 8.3 unless the proposed assignee has
entered into a legally binding written agreement with Quadrant on terms
reasonably required by Quadrant to ensure (1) Quadrant continues to receive
payments that are the same as those that would have been payable under this
Agreement; and (2) such assignment does not affect Quadrant’s ability to
exercise any of the rights granted to Quadrant under this Agreement.

8.6
Profibrix shall not grant any right, licence, waiver or otherwise agree not to
assert any or all of the Fibrocaps Patents assigned to Profibrix under Clause
8.3 without the prior written approval by Quadrant of the terms of the relevant
agreement.

8.7
For the avoidance of doubt, Quadrant shall not be under any obligation to file,
prosecute, maintain, defend and/ or enforce the Licensed Patents.

8.8
If Quadrant finds that any of the Fibrocaps Patents are being infringed by a
third party then Quadrant will notify Profibrix of such infringement. If
Profibrix informs Quadrant that it does not intend to take action against the
infringer or Profibrix fails to take action against the infringer within 90 days
of the date of Quadrant’s notice to Profibrix then Quadrant shall be entitled to
take action against the infringer in Profibrix’s name at Quadrant’s own cost and
expense. Any award of damages or costs arising out of such action taken by
Quadrant shall belong to Quadrant.

9.
WARRANTIES

9.1
Quadrant warrants to Profibrix that at the Signature Date:-

9.1.1
Quadrant is the sole legal and beneficial owner of the Fibrocaps Patents;

9.1.2
Quadrant has not granted any rights under the Fibrocaps Patents to third parties
in the Fibrocaps Field and has not granted any exclusive right outside of the
Fibrocaps Field;

9.1.3
Quadrant is the owner of the Licensed Patents and has the right to grant the
Licences;

9.1.4
the Granted Patents are subsisting and all payments due to patent offices in
respect of the maintenance of the Granted Patents prior to the Signature Date
have been paid;

9.1.5
to the best of Quadrant’s knowledge Quadrant has not received notice that
interference and/or opposition proceedings have been initiated against any of
the Fibrocaps Patents.

9.1.6
Quadrant has not received notice that interference and/or opposition proceedings
have been initiated against any of the Fibrocaps Patents.


16



--------------------------------------------------------------------------------




9.2
All statements and representations (other than fraudulent misrepresentations),
warranties, terms and conditions (except for those set out in this Agreement)
including any implied by statute, common law or otherwise are hereby excluded to
the maximum extent permissible by law.

9.3
Without prejudice to the generality of Clause 9.2 and save for the warranties
set out in Clause 9.1, Quadrant does not give any warranty, representation or
undertaking:-

9.3.1
as to the efficacy, usefulness, safety or commercial or technical viability of
the Technology and/or any products made or processes carried out using the
Technology;

9.3.2
that any of the Granted Patents is or will be valid or that any of Patent
Applications will results in the grant of a valid patent;

9.3.3
that the Technology can be freely exploited in all or any parts of the world;

9.3.4
that the Technology will not infringe the Intellectual Property Rights or other
rights of any third party; and/or

9.3.5
that a Patent will be upheld or continue in force if that Patent is the subject
of interference proceedings or other similar proceedings.

10.
LIMITATION OF LIABILITY AND INDEMNITY

10.1
Profibrix shall assume all risks associated with the development, manufacture,
use and supply of the Products and shall be responsible for third party claims
relating to the Products including claims based upon product liability laws
and/or infringement of third party Intellectual Property Rights.

10.2
Subject to the provisions of Clauses 13.11, Quadrant, its Associates and their
Personnel shall have no liability to Profibrix whether in contract, tort or
common negligence or otherwise for any loss or damage arising out of or in
connection with:-

10.2.1
the exercise by Profibrix of any of its rights under this Agreement or the
Patents including any research, development, manufacture, use, distribution or
supply of Products by Profibrix, its Associates and/or the Profibrix Licensees;
and/or

10.2.2
any possession or use by a third party of Products manufactured and/or supplied
by or on behalf of Profibrix, its Associates and/or the Profibrix Licensees.

10.3
Profibrix shall fully indemnify, and at all times keep Quadrant, its Associates
and Personnel fully indemnified, against any and all liability, damages, claims,
proceedings, expenses (including, legal expenses and expert’s fees) arising out
of or in connection with:-


17



--------------------------------------------------------------------------------




10.3.1
the activities of Profibrix, its Associates and/or the Profibrix Licensees
pursuant to this Agreement and/or in relation to the Patents including any
research, development, manufacture, use, distribution or supply of Products
and/or

10.3.2
any possession or use by a third party of Products manufactured and/or supplied
by or on behalf of Profibrix, its Associates, and/or the Profibrix Licensees.

10.4
Quadrant shall subject to Clause 10.7 fully indemnify, and at all times keep
Profibrix, its Associates and Personnel fully indemnified, against any and all
liability, damages, claims, proceedings, expenses (including, legal expenses and
expert’s fees) arising out of or in connection with:-

10.4.1
any research, development, manufacture, use, distribution or supply of products
by Quadrant, its Associates and/or its sub-licensees whose development,
manufacture or supply falls within the scope of one or more of the fibrocaps
Patents; and/or

10.4.2
any possession or use by a third party of products whose development,
manufacture or supply falls within the scope of one or more of the fibrocaps
Patents manufactured and/or supplied by or on behalf of Quadrant, its
Associates, and/or its sub-licensees.

10.5
Subject to the provisions of Clause 13.11 the total liability of Quadrant for
all claims arising out of or in connection with this Agreement (and any
assignment pursuant thereto), the Research Agreement, the Synthocytes Patent
Licensing Agreement (and any assignment pursuant thereto) and/or the
Subscription Agreement, shall not exceed €100,000 (One Hundred Thousand Euros).
The provisions of this Clause 10.5 shall not apply to claims arising out of
Clause 10.4.

10.6
Except as provided in Clause 13.11, Quadrant shall not be liable for the
following loss or damage however caused and even if foreseeable by Quadrant:-

10.6.1
economic loss, which shall include loss of profits, business, revenue, goodwill,
or anticipated savings;

10.6.2
special, indirect or consequential loss;

10.6.3
loss arising from any claim made against Profibrix by any third party; or

10.6.4
loss or damage arising from Profibrix’s failure to fulfil its responsibilities
for any matter under the control of Profibrix.

10.7
The indemnity set out in Clause 10.4 shall not apply to any liability, damages,
claims, proceedings, expenses (including legal expenses and expert’s fees)
arising out of or in connection with:-


18



--------------------------------------------------------------------------------




10.7.1
any research, development, manufacture, use, distribution or supply of products
by Quadrant and/or its Associates for or on behalf of Profibrix and/or its
Associates; and/or

10.7.2
any possession or use by a third party of products manufactured and/or supplied
by Quadrant and/or its Associates for or on behalf of Profibrix and/or its
Associates.

11.
EXPIRY AND TERMINATION

11.1
Unless terminated earlier in accordance with the provisions of this Agreement,
this Agreement shall expire when the last of the Patents ceases to be in force.

11.2
Either party may terminate this Agreement forthwith by giving immediate notice
of termination to the other party if:-

11.2.1
the other party commits a material breach of this Agreement which is not capable
of remedy; or

11.2.2
the other party commits a material breach of this Agreement which is capable of
remedy and having been notified of such breach fails to remedy it within 60 days
of notification.

11.3
For the purposes of Clause 11.2, a breach shall be deemed to be capable of
remedy if:-

11.3.1
the party in breach can comply with the provision(s) that have been breached in
all respects other than as to time of performance; and

11.3.2
the breach is not one of a persistent series of breaches by the party in breach.

11.4
Quadrant may terminate this Agreement forthwith by giving Profibrix immediate
notice of termination if:-

11.4.1
Profibrix fails to pay in full any payments due under this Agreement or the
Research Agreement within 60 days of receiving notice from Quadrant demanding
such payment;

11.4.2
Profibrix, its Associates and/or the Profibrix Licensees dispute or directly or
indirectly assist any third party to dispute, the ownership, validity and/or
scope of any of the Licensed Patents.

11.5
Quadrant may terminate this Agreement forthwith by giving Profibrix immediate
notice of termination if:-

11.5.1
an order is made or a resolution passed for the winding-up of Profibrix (other
than for the purpose of a solvent scheme of reorganisation or amalgamation);


19



--------------------------------------------------------------------------------




11.5.2
Profibrix has been declared bankrupt, has been granted suspension of payment on
a temporary basis or otherwise or has become subject to any other similar
regulation, the foregoing irrespective of whether or not that situation is
recoverable;

11.5.3
as a consequence of financial difficulties, Profibrix makes any voluntary
arrangement with its creditors outside a bankruptcy, suspension of payments or
any other similar regulation;

11.5.4
Profibrix ceases to continue its business;

11.5.5
Profibrix becomes unable to pay its debts as and when they fall due; or

11.5.6
as a consequence of debt and/or maladministration, Profibrix takes or suffers
any similar or analogous action to those listed in Clauses 11.5.1 to 11.5.5
above.

12.
CONSEQUENCES OF EXPIRY OR TERMINATION

12.1
On expiry or termination of this Agreement for any reason:-

12.1.1
Profibrix shall within 30 days of the date of expiry or termination pay to
Quadrant all sums due to it under this Agreement in respect of the period up to
and including the date of expiry or termination including any royalties payable
on Products supplied prior to or on the date of expiry or termination;

12.1.2
any rights or remedies of each of the parties arising from any breach of this
Agreement shall continue to be enforceable notwithstanding expiry or
termination; and

12.1.3
the following provisions shall continue in full force and effect Clause 1,
(Definitions), Clause 5 (to the extent royalties remain outstanding). Clause 6
(Payment Terms), Clause 13 (Termination), Clause 14 (Consequences of
termination) and Clause 15 (General).

12.2
On termination of this Agreement for any reason:-

12.2.1
Profibrix shall promptly reassign any Fibrocaps Patents that Quadrant has
assigned to Profibrix pursuant to Clause 8.3 to Quadrant and at Quadrant’s
request assign to Quadrant any Profibrix Licence Agreement;

12.2.2
the Licences shall terminate automatically and Profibrix shall, and shall
procure that its Associates and Profibrix Licensees shall, forthwith cease all
activities requiring a licence under the Patents.

12.3
Profibrix hereby appoints Quadrant as it attorney to effect on its behalf any
assignment of the Fibrocaps Patents which Profibrix has failed to make to
Quadrant within 7 days in


20



--------------------------------------------------------------------------------




accordance with the terms of Clause 12.2.1 with the right but not the obligation
to do any and all acts and things necessary to effect unconditionally such
assignment including the right for Quadrant to execute all deeds, documents or
instruments and swear any oaths or declarations in the name of and on behalf of
Profibrix necessary for such purpose. Quadrant’s appointment as attorney under
this Clause 12.3 is given to secure Quadrant’s interest in the Fibrocaps Patents
and to secure the performance of Profibrix’s obligations to assign the Fibrocaps
Patents in the event of termination and such appointment shall be perpetual and
irrevocable, notwithstanding Profibrix entering into liquidation, being wound-up
or dissolved or having a receiver, manager, administrator, administrative
receiver or similar person appointed over any of its assets.
12.4
In the event that the Fibrocaps Patents are assigned back to Quadrant from
Profibrix pursuant to Clause 8.2:-

12.4.1
Profibrix shall no longer be entitled to exploit in any way, either directly or
indirectly, the Fibrocaps Patents in so far and for so long as any of the
Fibrocaps Patents remain in force; and

12.4.2
Profibrix shall disclose to Quadrant all rights under licence agreements and
interests granted by Profibrix or its Affiliates under the Fibrocaps Patents;
and at Quadrant’s request shall assign to Quadrant the benefit of such licence
agreements and interests.

13.
GENERAL

Interpretation
13.1
In this Agreement:-

13.1.1
“including” means including without limitation; “include” and “includes” shall
be construed accordingly.

13.1.2
the headings are for convenience only and shall not affect the interpretation of
this Agreement;

13.2
In the event of any inconsistency or conflict between the provisions of the main
body of this Agreement (Clauses 1 - 13) and the provisions of the Schedules to
this Agreement, the provisions of the main body of this Agreement shall override
those of the Schedules to the extent of the inconsistency or conflict only.

Notices
13.3
Any notice or other communication given under this Agreement shall be in writing
in the English language and shall be:-


21



--------------------------------------------------------------------------------




13.3.1
delivered by hand; or

13.3.2
sent by pre-paid airmail; or

13.3.3
sent by fax (confirmed by pre-paid airmail placed in the post on or on the day
after the date of transmission);

to the address or fax number set out below or to such other address or fax
number as may from time to time be notified to the other party in writing.
Notices to Quadrant:
The Company Secretary
Quadrant Drug Delivery Limited
1 Mere Way
Ruddington
Nottingham, NG11 6JS
England
Fax: +44 115 9748420
Notices to Profibrix:
CEO
Profibrix B.V.
Acacialaan 7
2351 CA
Leiderdrop
The Netherlands
Copy to:
mr.drs. Carine van den Brink
Advocaat
Van den Brink
Advocaat
Van den Brink Legal Services
Sarphastraat 203
1018 GJ Amsterdam
Fax: +31 20428 5059

13.4
Any notice given under Clause 13.2 shall be deemed to have been received:-

13.4.1
on the date of delivery if delivered by hand prior to 5:00 pm on a business day,
otherwise on the next business day following the date of delivery;

13.4.2
on the fifth business day from and including the day of posting in the case of
pre-paid airmail; or

13.4.3
on the next business day following the day of transmission in the case of
facsimile (confirmed by pre-paid first class post/airmail as provided above).

13.5
In Clause 15.3, business day shall mean a day that is not Saturday, Sunday
and/or a public holiday in the country to which the notice is sent.

Severability
13.6
If any prevision of this Agreement is declared by any judicial or other
competent authority to be void, voidable, illegal or otherwise unenforceable
then the remaining provisions of


22



--------------------------------------------------------------------------------




this Agreement shall continue in full force and effect. The judicial or other
competent authority making such determination shall have the power to limit,
construe or reduce the duration, scope, activity and/or area of such provision
and/or delete specific words or phrases as necessary to render, such provision
enforceable.
Waiver
13.7
Failure or delay by either party to exercise any right or remedy under this
Agreement shall not be deemed to be a waiver of that right or remedy, or prevent
it from exercising that or any other right or remedy on that occasion or on any
other occasion.

Entire Agreement
13.8
This Agreement constitutes the entire agreement and understanding of the parties
relating to the subject matter of this Agreement and supersedes all prior oral
or written agreements, representations, understandings or arrangements between
the parties relating to the subject matter of this Agreement.

13.9
Except as expressly set forth in this Agreement, neither party grants to the
other by implication, estoppel or otherwise, any right, title, licence or
interest in any intellectual property right.

13.10
The parties acknowledge that they are not relying on any understanding,
arrangement, statement, representation, warranty, condition or term which is not
set out in this Agreement.

13.11
The parties irrevocably and unconditionally waive any rights and/or remedies
they may have to the fullest extent permitted by law (including the right to
claim damages and/or to rescind this Agreement) in respect of any
misrepresentation other than one which is expressly stated in this Agreement or
which was made fraudulently.

13.12
No provision of this Agreement shall operate to:-

13.12.1
exclude any provision implied into this Agreement by English law and which may
not be excluded by English law; or

13.12.2
1imit or exclude any liability, right or remedy to a greater extent than is
permissible under English law including in relation to (1) death or personal
injury caused by the negligence of a party to this Agreement or (2) fraudulent
misrepresentation or deceit.

13.13
No change shall be made to this Agreement except in writing in the English
language signed by the duly authorised representatives of both parties.

Relationship of the Parties

23



--------------------------------------------------------------------------------




13.14
Nothing in this Agreement shall create, evidence or imply any agency,
partnership, joint venture or employment relationship between the parties.

13.15
Neither party shall act or describe itself as the agent of the other party nor
shall either party have or represent that it has any authority to make
commitments on behalf of the other.

Assignment and Sub-contracting
13.16
This Agreement is personal to Profibrix and Profibrix shall not assign,
transfer, sub-license (except as expressly provided in Clause 4), sub-contract,
charge, or otherwise deal in this Agreement or any rights and obligations under
this Agreement.

13.17
Quadrant shall have the right to assign this Agreement and its rights and
obligations under this Agreement to an Affiliate or to any company or
corporation with which it has merged or consolidated or to which it has sold all
or substantially all of its assets without the consent of Profibrix, provided
that Quadrant shall notify Profibrix thereof in advance. Quadrant shall have the
right to assign this Agreement to a Third Party with Profibrix’s prior written
consent, such consent not to be unreasonably withheld.

13.18
If a party delegates all or any of its obligations under this Agreement to any
third party, the party delegating shall be fully responsible to the other party
for the proper performance of those obligations and for any negligent act or
omission made by the third party or its staff in relation thereto.

Publicity & Non-disclosure
13.19
Except as required by law, each party shall not, and shall procure that their
respective Personnel, their respective Associates and the Personnel of their
respective Associates shall not, make any announcement, or comment upon, or
originate any publicity, or otherwise provide any information to any third party
(other than its legal advisors) concerning this Agreement including the
existence of this Agreement, the terms of this Agreement, the performance of
this Agreement and/or any dispute or disagreement relating to this Agreement
without the prior written consent of the other party, provided, however, that
either party may disclose this Agreement to potential financial investors and
their advisors that are bound by confidentiality undertakings in the course of
the due diligence by such potential investors.

Third Party Rights
13.20
The Contracts (Rights of Third Parties) Act 1999 and any legislation amending or
replacing this Act shall not apply in relation to this Agreement or any
agreement, arrangement, understanding, liability or obligation arising under or
in connection with this Agreement and nothing in this Agreement shall confer on
any third party the right to enforce any provision of this Agreement.


24



--------------------------------------------------------------------------------




Law and Jurisdiction
13.21
The validity, construction and performance of this Agreement shall be governed
by English law and the parties irrevocably submit to the exclusive jurisdiction
of the English courts in respect thereof.

Schedule 1

The Fibrocaps Patents
File
Number
Title
Patent/Application Number
Countries
 
 
 
 
[**]
[**]
[**]
[**]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 2

The Licensed Patents

25



--------------------------------------------------------------------------------




File Number
Title
Patent/Application Number
Countries
[**]


[**]
















[**]
[**]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of seven pages were omitted. [**]



26



--------------------------------------------------------------------------------




Schedule 3

Assignment of the Fibrocaps Patents
Dated    2004
(1) Quadrant Drug Delivery Limited
- and -
(2) Profibrix B.V.
___________________________
Patent Assignment
___________________________



27



--------------------------------------------------------------------------------




THIS ASSIGNMENT is made the day of 2004
BETWEEN:-
(1)
Quadrant Drug Delivery Limited a company incorporated under the laws of England
with company registration number 2704727 and whose registered office is at 1
Mere Way, Ruddington, Nottingham, NG11 6JS, England (“Quadrant”); and

(2)
Profibrix B.V. a company registered in The Netherlands whose statutory seat is
at Acacialaan 7, 2351 CA, Leiderdorp, The Netherlands (“Profibrix”).

BACKGROUND:-
(A)
Quadrant is the owner of (1) the patent applications set out in the Appendix
(the “Patent Applications”) and (2) the granted patents set out in the Appendix
(the “Granted Patents”). The Patents Applications and the Granted Patents are
together referred to as “Patents”.

(B)
Quadrant and Profibrix entered into a Fibrocaps Patent Licensing Agreement dated
[insert date] (the “Agreement”) under which Quadrant agreed to assign the
Patents to Profibrix.

(C)
Quadrant is willing to assign the Patents to Profibrix and Profibrix wishes to
receive the assignment of the Patents in accordance with the provisions of this
Agreement.

THE PARTIES AGREE AS FOLLOWS:-
1.
Assignment

Pursuant to the Agreement and in consideration of the sum of one pound receipt
of which is acknowledged by Quadrant, Quadrant hereby assigns to Profibrix all
of Quadrant’s right, title and interest in the Patents, including:-
1.1
the right in relation to infringements of the Granted Patents and any patents
resulting from the Patent Applications, to recover and take all such proceedings
as may be necessary for the recovery of damages or otherwise including, without
limitation, the right to recover damages for past infringements;

1.2
the right to apply for and the right to be granted patent, or other protection
anywhere in the world in respect of the inventions disclosed in the Patents;

1.3
all rights to claim priority anywhere in the world on the basis of the Patents;

1.4
the right to apply for extensions, renewals and Supplementary Protection
Certificates in respect of the Granted Patents and any patents resulting from
the Patent Applications.


28



--------------------------------------------------------------------------------




2.
Further Assurances

At the reasonable request of Profibrix, Quadrant shall execute such documents as
may be reasonably necessary to give full effect to the provisions of this
Assignment.
3.
Law

This Assignment shall be governed by English Law.
Appendix
1.
The Fibrocaps Patents and Patent Applications.

[include up-to-date details of the patents to he assigned]
File
Number
Title
Patent/Application Number
Countries
[**]
[**]
[**]
[**]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






29



--------------------------------------------------------------------------------




AGREED by the parties through their duly authorised representatives on the date
written at the top of the first page of this Agreement:-
For and on behalf of Quadrant Drug Delivery Limited
Signed:
Full Name:
Job Title:
For and on behalf of Profibrix B.V.




Signed:
Full Name:
Job Title:






30



--------------------------------------------------------------------------------







31



--------------------------------------------------------------------------------




Schedule 4

Development Plan
Introduction
Scientific background
Fibrinogen is a natural blood protein that plays a pivotal role in blood
clotting. It does so by forming a complex network of fibrin polymers made-up of
aggregated fibrinogen molecules that stop the bleeding and provide a matrix for
cells involved in primary haemostasis.
In addition to supporting in vivo haemostatic plug formation, fibrinogen is also
involved in tissue repair and remodeling, tumor growth, infections, inflammation
and the immune response,. Fibrinogen occurs in blood in many different forms and
shapes. Each fibrinogen variant has unique properties with respect to fibrin
polymer formation, interaction with cells and other functions of the fibrinogen
molecules
Technology Platform
Profibrix is developing a fibrinogen technology platform that has the potential
to create a large number of new customized products based on fibrinogen with
healthcare potential.
Three pivotal element of the fibrinogen technology platform are:
••
Structure-function analysis of fibrinogen variants to determine new unique
functional properties that creates product development opportunities.

••
Purification and characterization of fibrinogen variants form different sources
(plasma, recombinant systems).

••
Formulation of fibrinogen variants and other components into end-products.

Product Development
Product development strategy
Using natural fibrinogen variants as building blocks has major advantages.
Products are fully biodegradable and not likely to trigger any adverse response,
furthermore, the unique functions of fibrinogen variants may be captured in new
innovative products that arc tailor made for specific applications with better
properties than present treatments.
Applications for these medical products or devices are found in the areas of
haemostasis, tissue engineering, drug delivery and immune therapy.

32



--------------------------------------------------------------------------------




ProFibrix’ product development strategy is based on:
••
Identification of medical needs that can be treated using fibrinogen based
products.

••
Selection of the fibrinogen variants with optimal functional properties for the
products

••
Establishing a commercially feasible manufacturing process for this fibrinogen

••
Development of a formulation that facilitates end-product use and storage.

Lead Product
Fibrocaps: A dry powder fibrin sealant formulation
ProFibrix is developing an improved formulation for human fibrin sealants that
are used as topical haemostats for the treatment of acute, severe bleeding after
trauma injury or during surgery. Fibrocaps is based on high quality fibrinogen
and thrombin formulated as a dry powder which allows pre-mixing of the active
components. The advantages of Fibrocaps are:
••    Ease of preparation and application (particularly on large areas)
••    Enhanced and reproducible efficacy due to improved mixing and homogeneity
••    Stable at ambient temperature stored as a ready-for-use fibrinogen
/thrombin blend.
••    Increased viral safety profile
••    Utility in different presentation formats (e.g. bandages)
The product is currently in pre-clinical development and pre-clinical proof of
concept in validated animal models will be established in HI 2005. A partner
will be sought for the clinical development and market introduction which are
expected to be competed in 2006 and 2007, respectively.
Product Pipeline
[**]
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of three pages were omitted. [**]
Schedule 5

Royalty and Licensing Revenue Statement Information
1.
Royalty


33



--------------------------------------------------------------------------------




In respect of each country where Fibrocaps Products and/or Licensed Products
were manufactured and/or supplied by Profibrix, its Associates and/or Profibrix
Licensees during that Quarter:-
(i)
the Net Sales Value of Fibrocaps Products expressed both in local currency and
in euros together with conversion rates used and the calculation of the
royalties payable in respect of the Fibrocaps Products; and

(ii)
the Net Sales Value of Licensed Products expressed both in local currency and in
euros together with conversion rates used and the calculation of the royalties
payable in respect of the Licensed Products; and

(iii)
the total amount of royalties payable in respect of that country;

2.
Revenue Share

In respect of each country where Licensing Revenues are received by Profibrix
and or its Associates during that Quarter:
(i)
the amount of Licensing Revenue; and

(ii)
any Authorised Development Costs

(iii)
expressed both in local currency and in euros together with the conversion rates
used and the calculation of any amounts payable to Quadrant pursuant to Clause
5.7.

3.
The World

For the world as a whole:-
(i)
the total amount of royalties payable under Clause 5.2; and

(ii)
the total amount payable under Clause 5.7; and

(iii)
the amount of any withholding tax deducted pursuant to Clause 6.4.4.






34



--------------------------------------------------------------------------------




Schedule 6

Expert Resolution Procedure
1.
Any dispute arising out of or in connection with Clause 4 of this Agreement
and/or arising out of or in connection with the determination of the Net Sales
Value shall be referred to an expert by either party serving on the other party
notice (“Referral Notice”) that it wishes to refer the dispute to an expert.

2.
The dispute shall be determined by a single independent impartial expert who
shall be agreed between the parties or, in the absence of agreement between the
parties within 30 days of the service of a Referral Notice, be appointed by the
then President of the Institute of Chartered Accountants or any successor
organisation thereto or any successor thereto.

3.
30 days after the appointment of the expert pursuant to paragraph 2 both parties
shall exchange simultaneously statements of case in no more than 10,000 words,
in total, and each side shall simultaneously send a copy of its statement of
case to the expert.

4.
Each party may, within 30 day s of the date of exchange of statement of case
pursuant to paragraph 3, serve a reply to the other side’s statement of case in
no more than 10,000 words. A copy of any such reply shall be simultaneously sent
to the expert.

5.
Subject to paragraph 8, there shall be no oral hearing. The expert shall issue
his decision in writing to both parties within 30 days of the date of service of
the last reply pursuant to paragraph 4 above or, in the absence of receipt of
any replies, within 60 days of the date of exchange pursuant to paragraph 3.

6.
The seat of the dispute resolution shall be the normal place of residence of the
expert.

7.
The language of the dispute resolution shall be English.

8.
The expert shall not have power to alter, amend or add to the provisions of this
Agreement, except that the expert shall have the power to decide all procedural
matters relating to the dispute, and may call for a one day hearing if desirable
and appropriate.

9.
The expert shall have the power to request copies of any documents in the
possession and/or control of the parties which may be relevant to the dispute.
The parties shall forthwith provide to the expert and the other party copies of
any documents so requested by the expert.

10.
The expert shall decide the dispute as an expert and not as an arbitrator.

11.
The decision of the expert shall be final and binding upon both parties except
in the case of manifest error. The parties hereby exclude any rights of
application or appeal to any court,


35



--------------------------------------------------------------------------------




to the extent that they may validly so agree, and in particular in connection
with any question of law arising in the course of the reference out of the
award.
12.
The expert shall determine the proportions in which the parties shall pay the
costs of the expert’s procedure. The expert shall have the authority to order
that all or a part of the legal or other costs of a party shall be paid by the
other party.

13.
All documents and information disclosed in the course of the expert proceedings
and the decision and award of the expert shall be kept strictly confidential by
the recipient and shall not be used by the recipient for any purpose except for
the purposes of the proceedings and/or the enforcement of the expert’s decision
and award


36



--------------------------------------------------------------------------------




EXECUTED and DELIVERED as a Deed by the parties through their duly authorise
representatives on the date written at the top of the first page of this
Agreement:-
EXECUTED and DELIVERED as a DEED by )
Quadrant Drug Delivery Limited acting by )
two of its Directors or by its Company )
Secretary and one of its Directors )
Signed: /s/ David Lewis   
Full Name: David Lewis   
Director/Company Secretary:
Signed: /s/ Rajan Uppal   
Full Name: Rajan Uppal   
Director






EXECUTED and DELIVERED as a DEED by )
Profibrix B.V., acting by two of its Directors or by ) 
its Company Secretary and one of its Directors
   )
   )
Signed:
Full Name:
Director/Company Secretary:
Signed: /s/ Jacob Laurens Koopman      
Full Name: Jacob Laurens Koopman   
Director
JL Koopman is acting in his capacity as sole statutory director of ERTKO B.V.,
the latter being the sole statutory director of ProFibrix B.V.



AMENDMENT DEED NO 1
THIS AMENDMENT DEED is made the day of 14 February 2007
BETWEEN:-
Quadrant Drug Delivery Limited, a company incorporated under the laws of England
with company registration number 2704727 and whose registered office is at 1
Mere Way, Ruddington, Nottingham, NG11 6JS, United Kingdom (“Quadrant”); and

37



--------------------------------------------------------------------------------




Profibrix B.V., a company registered in The Netherlands whose statutory seat is
at Acacialaan 7, 2351 CA, Leiderdorp, The Netherlands (“Profibrix”)
BACKGROUND:-
Quadrant and Profibrix entered into a Fibrocaps Patent Licensing Agreement dated
25 October 2004 (the “Agreement”); and
Quadrant and Profibrix wish to amend the Agreement in accordance with the
provisions set out in this Amendment Deed No. 1.
THIS DEED OF AMENDMENT WITNESSES AS FOLLOWS:-
The provisions of this Clause 1 and Clause 6 below shall take effect from the
date of this Amendment Deed No. 1. The provisions of Clauses 2 through 5 shall
not take effect until Issuance Date 1 (as defined below). If Issuance Date 1 has
not occurred by 28 February 2007 then this Amendment Deed No. 1 shall terminate
automatically and neither party shall have any further rights or obligations
under this Amendment Deed No. 1.
The following definitions shall be added to Clause 1 of the Agreement:
“1.37 “Issuance Date 1”
shall have the meaning given in Clause 2.4 of the Subscription and Shareholders
Agreement between Profibrix N.V. and certain shareholders of Profibrix as of the
date hereof.”



Clause 9 of the Agreement shall be deleted and replaced as follows:
“9.    WARRANTIES
9.1
Quadrant warrants to Profibrix that, except as disclosed in Clause 9.5, at the
Amendment Date:-

9.1.1
Quadrant is the sole legal and beneficial owner of the Fibrocaps Patents;

9.1.2
Quadrant has not granted any rights under Fibrocaps Patents to third parties in
the Fibrocaps Field and has not granted any exclusive right under the Fibrocaps
Patents to third parties outside of the Fibrocaps Field;

9.1.3
Quadrant is the owner of the Licensed Patents and has the right to grant the
Licences;

9.1.4
the Granted Patents set out in Schedule 1 of the Agreement are subsisting and
all payments due to patent offices in respect of the registration, and
maintenance of the Granted Patents set out in Schedule 1 of the Agreement prior
to the Amendment Date have been paid;







--------------------------------------------------------------------------------




9.1.5
to the best of Quadrant’s knowledge Quadrant has not received notice that
interference and/or opposition proceedings have been initiated against any of
the Fibrocaps Patents;

9.1.6
none of the Fibrocaps Patents is subject to any encumbrance; and

9.1.7
to the best of Quadrant’s knowledge Quadrant has not been made aware pursuant to
a written statement from a third party received in respect of a granted
Fibrocaps Patent after the date of grant of such Fibrocaps Patent (excluding any
written statements received from (i) Profibrix; and/or (ii) an Associate of
Profibrix; and/or (iii) a former Associate of Profibrix) that any claim or
objections are pending or threatened against Quadrant with respect to the
validity, enforceability or ownership of such granted Fibrocaps Patent.

9.2
Where any of the warranties set out in Clause 9.1 are qualified by the
expression “to the best of Quadrant’s knowledge” the relevant knowledge in that
context shall be deemed to be and limited to the actual knowledge of Colin
Dalton as at the Amendment Date, it being understood and acknowledged that he
has not made any specific enquiries.

9.3
All statements and representations (other than fraudulent misrepresentations),
warranties, terms and conditions (except for those set out in the Agreement as
amended by Amendment Deed No. 1) including any implied by statute, common law or
otherwise are hereby excluded to the maximum extent permissible by law.

9.4
Without prejudice to the generality of Clause 9.3 and save for the warranties
set out in Clause 9.1, Quadrant does not give any warranty, representation or
undertaking:-

9.4.1
as to the efficacy, usefulness, safety or commercial or technical viability of
the Technology and/or any products made or processes carried out using the
Technology;

9.4.2
that any of the Granted Patents is or will be valid or that any of Patent
Applications will results in the grant of a valid patent;

9.4.3
that the Technology can be freely exploited in all or any parts of the world;

9.4.4
that the technology will not infringe the Intellectual Property Rights or other
rights of any third party; and/or

9.4.5
that a Patent will be upheld or continue in force if that Patent is the subject
of interference proceedings or other similar proceedings.

9.5
Some of the Licensed Patents may have lapsed or been abandoned.”

The amendments set out in Clause 3 of this Amendment Deed No. 1 shall take
effect from Issuance Date 1.






--------------------------------------------------------------------------------




The Agreement shall continue in full force and effect subject only to the
amendments set out in this Amendment Deed No. 1.
The validity, construction and performance of this Amendment Deed No. 1 shall be
governed by English law and the parties irrevocably submit to the exclusive
jurisdiction of the English courts in respect thereof.
EXECUTED and DELIVERED as a Deed by the parties through their duly authorise
representatives on the date written at the top of the first page of this
Agreement:-
EXECUTED and DELIVERED as a DEED by


Quadrant Drug Delivery Limited acting by two of its Directors or by its Company
Secretary and one of its Directors
















EXECUTED and DELIVERED as a DEED by


Profibrix B.V. through Jacob Laurens Koopman , who is permitted to sign in
accordance with the laws of the Netherlands
)
 

 
)
 

 
)
 

 
)
 











)
 

 
)
 

 
)
 

 
)
Signed: /s/ Lee Coleman   


Full Name: Lee Coleman   


Company Secretary


Signed: /s/ Colin Dalton   


Full Name: Colin Dalton   


Director




Signed: /s/ Jacob Laurens Koopman


Full Name: Jacob Laurens Koopman


Sole Statutory Director of Ertko B.V., the latter being the sole Statutory
Director of Profibrix B.V.











--------------------------------------------------------------------------------




AMENDMENT DEED NO 2
THIS AMENDMENT DEED is made the 12th day of June 2007
BETWEEN:-
(1)
Quadrant Drug Delivery Limited, a company incorporated under the laws of England
with company registration number 2704727 and whose registered office is at 1
Mere Way, Ruddington, Nottingham, NG11 6JS, United Kingdom (“Quadrant”); and

(2)
ProFibrix B.V., a company registered in The Netherlands whose statutory seat is
at Acacialaan 7, 2351 CA, Leiderdorp, The Netherlands (“ProFibrix”)

BACKGROUND:-
(A)
Quadrant and ProFibrix entered into a Fibrocaps Patent Licensing Agreement dated
25 October 2004 (the “Agreement”).

(B)
Quadrant and ProFibrix amended the Agreement pursuant to Amendment Deed No. 1
dated 14 February 2007 (“Amendment Deed No.1”).

(C)
Quadrant and ProFibrix now wish to further amend the Agreement in accordance
with the provisions set out in this Amendment Deed No. 2.

THIS DEED OF AMENDMENT WITNESSES AS FOLLOWS:-
1.
DEFINITIONS

New Definitions
1.1
The following new definitions will be included in Clause 1 of the Agreement:-

“Change of Control”
occurs if a person, body corporate or other legal entity who controls ProFibrix
ceases to do so, or if another person, body corporate or other legal entity
acquires control of ProFibrix. “Control” shall exist through the direct or
indirect ownership and/or control of more than fifty per cent of the voting
shares of ProFibrix;
“Competing Product”
a dry powder product which, were it to be manufactured and/or supplied in the
US, would fall within the scope of the US Fibrocaps Patent ([**]);


1



--------------------------------------------------------------------------------




“CRO”
a provider of contract research services contracted by ProFibrix to carry out
pre-clinical research and/or clinical research and /or clinical trials;
“Exclusivity Period”
the period commencing on 12 June 2007 and ending on the 1 February 2008;
“Fibrocaps Know-How”
the Know-How as at 12 June 2007 useful in the Fibrocaps Field and as outlined in
Schedule 7;
“Joint IPRs”
shall have the meaning given to that term in Clause 1.12 of the Research and
Development Agreement entered into by ProFibrix on 12 June 2007;
“Know-How”
shall mean all secret and substantial know-how developed and owned by Quadrant;
“Know-how Product”
shall mean any product which utilises Fibrocaps Know-How;
“ProFibrix Project IPRs”
shall mean Project IPRs belonging to ProFibrix pursuant to Clause 7.3 of the R&D
Agreement;
“Project IPRs”
shall have the meaning given to that term in Clause 1.17 of the R&D Agreement;
“Quadrocytes Patents”
the patents means the patents listed in Schedule 8;
“Quadrant Product”
shall mean any product, including any pharmaceutical formulation of such product
or any variant thereof whose development, manufacture, import, marketing, use,
sale or supply falls within the scope of one or more claims of a patent forming
part of the ProFibrix Project IPRs subsisting in the country in which such
manufacture, sale and/or supply took place;
“R&D Agreement”
the Research and Development Agreement entered into by ProFibrix and Quadrant on
12 June 2007;
“RPI”
the Retail Prices Index issued by the United Kingdom Office for National
Statistics (published at www.statistics.gov.uk) or such other appropriate
official index as may replace the same to measure the costs of living in the
United Kingdom; and
“Wound Healing Field”
a pharmaceutical formulation that does not fall within the Excluded Field and/or
Fibrocaps Field comprising spray dried human fibrinogen or variants thereof
and/or thrombin but excluding any other APIs for administration to humans for
the sole purposes of wound healing and/or vascular support.




2



--------------------------------------------------------------------------------




Amended Definitions
1.2
All references to “party” in Clause 1.1 of the Agreement shall be deleted and
replaced with the word “entity”.

1.3
The words “but excluding nucleic acid” set out at the end of Clause 1.9a of the
Agreement shall be deleted.

1.4
Clause 1.9(d) shall be deleted from the Agreement, and the following words shall
be inserted in the Agreement as new Clauses 1.9(d) to 1.9(g) in the definition
of “Excluded Field”:-

[**]”
1.5
The words “and/or for the prevention of post surgical adhesions” shall be
included at the end of the definition of “Fibrocaps Field” in Clause 1.10;

1.6
The words “as of the date hereof” in the definition of “Issuance Date 1” in
Clause 1.37 of the Agreement shall be deleted and replaced with the words “dated
14th February 2007”.

1.7
The words “and 3.3A, 3.3B, 3.3C and 3.3E” shall be inserted after the words “and
3.3” at the end of the definition of “Licences” in Clause 1.17 of the Agreement.

1.8
Clause 1.20 shall be deleted and replaced in its entirety with the following:-

“1.20
“Licensing Revenues”    any sums or other consideration received by ProFibrix
and/or its Associates in respect of the licensing of the Patents including any
sums received under any ProFibrix Licence Agreements but excluding;

(a)
sums received by ProFibrix and/or its Associates in respect of royalties under
this Agreement.

(b)
payments received by ProFibrix for development work carried out by ProFibrix
provided that such payments will only be excluded to the extent such payments do
not exceed the then prevailing fair market rate payable for the type of work
carried out. Any dispute as to the determination of a fair market rate that
cannot be resolved through discussion between the parties shall be


3



--------------------------------------------------------------------------------




referred to an expert for resolution in accordance with the provisions of
Schedule 6.
Where Profibrix issues equity, or the right to subscribe for equity, in
ProFibrix or its Associates to any third party and all or any part of the
payment received by ProFibrix or its Associates is in lieu of upfront or signing
fees for the licensing of the Patents then the Licensing Revenue shall be deemed
to be the difference between the amount actually paid by the ProFibrix
Sub-licensee for the equity and the value of equivalent equity at the last fair
market value funding round. A funding round shall be considered fair market
value if it involves issuing shares (i) that comprise not less than 15% of the
total issued share capital of ProFibrix immediately prior to such funding round;
and/or (ii) which raises over Euros five million (€ 5 Million). For the
avoidance of doubt, the provisions set out in this paragraph shall not apply
where ProFibrix issues equity, or the right to subscribe for equity in ProFibrix
or its Associates to any third party and all or any part of such payment
received by ProFibrix is in lieu of fees other than upfront or signing fees. For
equity issues other than for upfront or signing fees then the Licensing Revenue
shall be deemed to be the amount actually paid by the ProFibrix Sub-licensee for
the equity.”
1.9
The words “and/or Know-how Products” shall be inserted at the end of the
definition of “Products” in Clause 1.26.

1.10
The words “and/or the Wound Healing Field” shall be inserted al the end of the
definitions of “ProFibrix Licence Agreement” in Clause 1.27.

1.11
The definition of “Sub-licence Agreement” shall be amended as follows:

“1.31    “Sub-licence Agreement    shall mean:
(a)
in respect of ProFibrix, any agreement between ProFibrix and a ProFibrix
Sub-licensee; and


4



--------------------------------------------------------------------------------




(b)
in respect of Quadrant, any agreement between Quadrant and a Quadrant
Sub-licensee (as the case may be);”

1.12
The definition of “Sub-licensee” in Clause 1.32 of the Agreement shall be
amended as follows:

“1.32 “Sub-licensee
shall mean:


 
(a) in respect of ProFibrix, a third party (including an Associate of ProFibrix)
to whom ProFibrix has directly or indirectly sub-licensed, sub-contracted or
otherwise transferred any of ProFibrix’s rights and/or obligations under this
Agreement (a ProFibrix Sub-licensee); and


(b) means in respect of Quadrant, a third party (including an Associate of
Quadrant) to whom Quadrant has directly or indirectly sub-licensed,
sub-contracted or otherwise transferred any of Quadrant’s rights and/or
obligations under this Agreement (a “Quadrant Sub-licensee”);”



1.13
the definition of “Fibrocaps Product” in Clause 1.14 of the Agreement shall be
amended as follows:-

“1.14 “Fibrocaps Product”
any product (including any pharmaceutical formulation comprising spray dried
fibrinogen and/or thrombin microcapsules or any variant thereof) whose
manufacture, sale and/or supply falls within the scope of one or more claims of
any Fibrocaps Patent subsisting in the country in which such manufacture, sale
and/or supply took place.”

1.14
The words “Fibrocaps Products” in the definition of “Marketing Partners” shall
be replaced with the word “Products”.

2.
LICENCES

2.1
The words “and a non-transferable, worldwide, non-exclusive licence under the
Fibrocaps Know-How” shall be inserted after the words “Fibrocaps Patents” in
Clause 3.1 of the Agreement.


5



--------------------------------------------------------------------------------




2.2
New Clauses 3.3A, 3.3B, 3.3C, 3.3D, 3.3E and 3.3F shall be included in the
Agreement as follows:-

“3.3A
Quadrant grants to ProFibrix a non-transferable, worldwide, exclusive licence
under the Fibrocaps Patents and a non-transferable, worldwide, non-exclusive
licence under the Fibrocaps Know-How to develop, use, manufacture and sell
products within the Wound Healing Field.

3.3B
Quadrant grants to ProFibrix a non-transferable, worldwide, non-exclusive
licence under the Licensed Patents to develop, use, manufacture and sell
products within the Wound Healing Field.

3.3C
Quadrant grants ProFibrix a non-transferable, exclusive, royalty-free, worldwide
licence under the Project IPRs owned by Quadrant to develop, use, manufacture
and sell products within the Fibrocaps Field and the Wound Healing Field
together with the right to sub-license subject to the provisions of Clauses 3.5
to 3.9;

3.3D
ProFibrix grants to Quadrant a non-transferable, exclusive, worldwide licence
under the ProFibrix Project IPRs to develop, use manufacture and sell products
other than the Fibrocaps Products, outside the Fibrocaps Field and Wound Healing
Field together with the right to sub-license subject to the provisions of
Clauses 3.5 to 3.8;

3.3E.
Quadrant grants to ProFibrix a non-transferable, exclusive, royalty-free,
worldwide right under any Joint IPRs to develop, use, manufacture and sell
products within the Fibrocaps Field and Wound Healing Field together with the
right to sub-license; and

3.3F
ProFibrix grants to Quadrant a non-transferable exclusive royalty-free,
worldwide right under any Joint IPRs to develop, use, manufacture and sell
products outside the Fibrocaps Field and Wound Healing Field, together with the
right to sub-license.

3.
SUB-LICENSING

3.1
Clause 3 of the Agreement shall be amended by deleting the existing Clauses 3.5,
3.6 and 3.7 and replacing them with new Clauses 3.5 to 3.9 as follows:

“3.5
The parties shall have the right to grant sub-licences under the Licence and
under Clauses 3.3D (“the Quadrant Licences”) provided that such party enters
into a written agreement with each Sub-licensee and ensures that:

3.5.1
the provisions of the Sub-licence Agreement are entirely consistent with the
provisions of this Agreement;


6



--------------------------------------------------------------------------------




3.5.2
the Sub-licence Agreement shall terminate automatically if this Agreement
expires or is terminated;

3.5.3
each Sub-licensee complies fully at all times with the provisions of its
Sub-licence Agreement;

3.5.4
the Sub-licensee is not entitled to and does not grant further sub-licences in
respect of (a) in the case of ProFibrix, the Licensed Patents without the prior
written consent of Quadrant; and (b) in the case of Quadrant, the Quadrant
Licenses without the prior written consent of ProFibrix.

3.6
ProFibrix shall be responsible to Quadrant for all acts and/or omissions of each
ProFibrix Sub-licensee as if such acts or omissions had been made by ProFibrix
and Quadrant shall be responsible to ProFibrix for all acts and/or omissions of
each Quadrant Sub-licensee as if such acts or omissions had been made by
Quadrant in each case only to the extent that any such act or omission would, if
it had been made by Quadrant or ProFibrix (as the case may be), have been a
breach of this Agreement.

3.7
(a)    ProFibrix shall not enter into any Sub-licence Agreement, waive or
otherwise agree not to assert the Patents without obtaining Quadrant’s prior
written approval of the Sub-licence Agreement, waiver or non-assertion
agreement. Quadrant shall not unreasonably withhold or unreasonably condition
its approval to ProFibrix entering into a Sub-licence Agreement provided that it
shall be reasonable for Quadrant to withhold or condition its approval to a
Sub-licence Agreement if:

(i)
the terms of the Sub-licence Agreement are materially different to those of this
Agreement; and/or

(ii)
Quadrant reasonably believes that any consideration paid under another
transaction entered into by ProFibrix and/or its Associates is paid in relation
to, or is linked to, the grant of the licences under the Sub-licence Agreement;
and

(b)
Quadrant shall not enter into any Sub-licence Agreement, waive or otherwise
agree not to assert the rights granted under the Quadrant Licences without
obtaining ProFibrix’s prior written approval of the Sub-licence Agreement,
waiver or non-assertion agreement. ProFibrix shall not unreasonably withhold or
unreasonably condition its approval to Quadrant entering into a Sub-licence
Agreement provided that it shall be reasonable for ProFibrix to withhold or
condition its approval to a Sub-licence Agreement if:


7



--------------------------------------------------------------------------------




(i)
the terms of the Sub-licence Agreement are materially different to those of this
Agreement; and/or

(ii)
ProFibrix reasonably believes that any consideration paid under another
transaction entered into by Quadrant and/or its Associates is paid in relation
to, or is linked to,

the grant of the licences under the Sub-licence Agreement;
3.8
A party shall, when seeking the other party’s consent to sub-licence pursuant to
Clause 3.7, provide such other party with full details of the proposed
sub-licensing arrangement and, in the case of ProFibrix, any associated
transactions including any equity arrangements which:

3.8.1
form part of and/or are linked to such sub-licensing arrangements; and/or

3.8.2
are entered into with the proposed Sub-licensee or any of its Associates.

3.9
Notwithstanding the provisions of Clause 3.7, ProFibrix shall not be required to
obtain Quadrant’s consent when sub-licensing the Patents to CROs solely for the
purposes of enabling such CROs to carry out development work for ProFibrix
provided that:

3.9.1
such work is paid for by ProFibrix at no more than the then prevailing fair
market rates payable for the work carried out. Any dispute as to the
determination of a fair market rate that cannot be resolved through discussion
between the parties shall be referred to an expert for resolution in accordance
with the provisions of Schedule 6; and

3.9.2
the CRO is not a potential Sub-licensee that would be interested in taking a
licence from ProFibrix to enable it to manufacture and/or supply Products to
third parties; and

3.9.3
ProFibrix complies with the provisions of Clause 3.5 in respect of such
sub-licensing.”

4.
ROYALTIES

4.1
The existing Clause 4.2 of the Agreement shall be deleted and replaced with the
following:

“4.2
ProFibrix shall pay to Quadrant a royalty of [**]% of the Net Sales Value of
Fibrocaps Products manufactured, sold and/or supplied by ProFibrix, its
Associates and/or ProFibrix Licensees.”

4.2
New Clauses 4.2A – 4.2C shall be included in the Agreement as follows:


8



--------------------------------------------------------------------------------




“4.2A
ProFibrix shall pay to Quadrant a royalty of [**]% on a country by country basis
of the Net Sales Value of Know-how Products manufactured, sold and/or supplied
by ProFibrix, its Associates and/or ProFibrix Licensees provided that such
royalty will be reduced to [**]% in relation to sales or supplies of Know-how
Products in a country (i) where a royalty is payable pursuant to this Clause
4.2A and pursuant to Clause 4.3 in relation to such sales or supplies; and (ii)
where Competing Product have more than [**]% of the market share attained by
Know-how Products before such Competing Products were first sold in such
country. ProFibrix shall not be required to pay a royalty under this Clause 4.2A
in respect of a unit of Know-how Product if ProFibrix is required to pay a
royalty under Clause 4.2 in respect of that unit of Know-how Product under the
Licences.

4.2B
Quadrant shall pay ProFibrix a royalty of [**]% on a country by country basis of
the Net Sales Values of Quadrant Products manufactured, sold and/or supplied by
Quadrant, its Associates and/or Quadrant Licensees.

4.2C
The royalty payable under Clause 4.2A shall cease to be payable on Know-how
Products manufactured, sold and/or supplied in a country ten (10) years from the
date a Know-how Product was first put on the market in that country.

4.3
The reference (“[**]%”) in Clause 4.3 of the Agreement shall be deleted and
replaced with the reference “[**]%”. The following words shall be included at
the end of Clause 4.3:

“The royalty payable pursuant to this Clause 4.3 will be reduced to [**]% in
relation to supplies of Licensed Product in a country (i) where a royalty is
payable pursuant to Clause 4.2A above and this Clause 4.3 in relation to such
sales or supplies; and (ii) where Competing Products have more than [**]% of the
market share attained by the Licensed Products before such Competing Products
were first sold in such country. For the avoidance of doubt ProFibrix shall be
required to pay a royalty under this Clause 4.3 in circumstances where ProFibrix
is also required to pay a royalty under Clause 4.2A. Where ProFibrix shall be
required to pay royalties under Clause 4.2A and Clause 4.3, the total royalties
payable will not exceed [**]%”. Where royalties are payable on a product under
Clauses 4.2A and/or Clause 4.3 then in no circumstances shall the total
royalties to be paid under Clause 4.2A and 4.3 on such product be less than
[**]%.
5.
REVENUE SHARE

Clause 4.8 of the Agreement shall be deleted and replaced in its entirety with
the following:
“4.8
ProFibrix shall pay to Quadrant [**]% of all Licensing Revenues received by
ProFibrix and/or its Associates in accordance with this Agreement.”


9



--------------------------------------------------------------------------------




6.
MINIMUM PAYMENTS

6.1
A new Clause 4.10 shall be included in the Agreement as follows:-

“Minimum Payments
4.10
If in any calendar year the total amount paid by ProFibrix to Quadrant pursuant
to Clauses 4.2, 4.2A, 4.3 and 4.8 is less than the minimum payments set out in
the table below for that calendar year, and ProFibrix does not pay to Quadrant
the deficit by 31 December of that calendar year then the licences set out in
Clauses 3.3A and 3.3B will terminate automatically and ProFibrix shall, and
shall procure that its Associates and ProFibrix Licensees shall forthwith cease
all activities requiring a licence under Clauses 3.3A and/or 3.3B. Where
Quadrant has been paid amounts due under Clauses 4.2, 4.2A, 4.3 and 4.8 in Euros
then for the purposes of determining whether the minimum payments have been
made, ProFibrix will convert the amount paid in the relevant calendar year in
Euros into pounds sterling at the open middle market rate of exchange in London
as published in the Financial Times (or failing that such other published source
as ProFibrix may reasonably select) prevailing at the time the minimum annual
payment is made. Any sums payable under the Clause 4.10 shall be paid in pounds
sterling.

Calendar Year
Minimum Payment
Calendar year ending 31 December 2008
£[**]
Calendar year ending 31 December 2009
£[**]
Calendar year ending 31 December 2010
£[**]



For the calendar year ending 31 December 2011 and each subsequent calendar year,
the minimum annual payment shall be £[**] plus an additional amount to reflect
any increase in the RPI over the preceding calendar year”
7.
CHANGE OF CONTROL

7.1
The following shall be included as a new Clause 4.11 and 4.12 in the Agreement:

“Change of Control Payment
4.11
If there is a Change of Control of ProFibrix, then ProFibrix shall pay to
Quadrant forthwith a one-off payment of two million pounds (£2,000,000) provided
that this Clause 4.11 shall not apply to any future investments in ProFibrix by
(i) Index Ventures; or (ii) any other investment company whose sole or main
purpose is to sell equity in that company to individuals and invest in
securities issued by other companies.


10



--------------------------------------------------------------------------------




4.12
With effect from the date of receipt in full of a payment under Clause 4.11,
Quadrant will cease to be entitled to receive pursuant to Clause 4.8 a share of
any future Licensing Revenue receivable by ProFibrix after the date of receipt
of such payment. For the avoidance of doubt, Quadrant will continue to be
entitled to receive royalties under Clause 4 notwithstanding that a payment has
been made to Quadrant pursuant to this Clause 4.11 For the avoidance of doubt
such Change of Control Payment shall be payable only once during the term of
this Agreement.”

8.
The following shall be included as a new Clause 4A in the Agreement:-

“4A    EXCLUSIVE RIGHT TO NEGOTIATE
4А.1
Quadrant grants to ProFibrix an exclusive right to negotiate during the
Exclusivity Period to receive a non-transferable, worldwide, exclusive licence
under the Quadrocytes Patents and related know-how to develop, use, manufacture
and sell products within the Wound Healing Field.

4A.2
ProFibrix shall pay to Quadrant on 12 June 2007 the sum of [**] (£[**]) in
consideration of Quadrant granting the Exclusivity Period.

4A.3
During the Exclusivity Period, Quadrant shall not enter into any discussions
with or actively respond to any proposal or offer from any third party to obtain
a licence under the Quadrocytes Patents in the Wound Healing Field.

4A.4
Quadrant’s obligation under Clause 4A.3 shall terminate:-

4A.4.1
on 1 November 2007 if ProFibrix has not commenced negotiations in good faith
with Quadrant for a licence of the Quadrocytes Patents; or

4A.4.2
on 1 February 2008 if an agreement for the licensing of the Quadrocytes Patents
to ProFibrix has not been executed by Quadrant and ProFibrix.

4A.5
During the Exclusivity Period Quadrant will not grant any right to any third
party under the Quadrocytes Patents and/or Quadrocytes Know-How to develop, use,
manufacture and sell products within the Wound Healing Field.”

9.
PAYMENT TERMS

The following words shall be inserted at the start of Clause 5.4.2;
“Where payments are quoted in pounds sterling in this Agreement such payments
shall be paid in pounds sterling. All other payments”

11



--------------------------------------------------------------------------------




10.
WARRANTIES

10.1
The references to “Amendment Date” in Clauses 9.1 and 9.2 of the Agreement shall
be deleted and replaced with references to “Issuance Date 1.

11.
EXPIRY AND TERMINATION

11.1
The existing Clause 11.1 of the Agreement shall be deleted and replaced with the
following:

“11.1
Unless terminated earlier in accordance with the provisions of this Agreement,
this Agreement shall expire upon the cessation of all obligations to pay
royalties pursuant to Clause 4.”

12.
REVENUE STATEMENT INFORMATION

12.1
Schedule 5 of the Agreement shall be amended as follows:

12.1.1
The first sentence of the existing paragraph 1 shall be deleted and replaced as
follows:

“In respect of each country where Fibrocaps Products, Know-how Products and/or
Licensed Products were manufactured, sold and/or supplied by ProFibrix, its
Associates and/or ProFibrix Licensees during that Quarter:-“
12.1.2
to include a new paragraph 1(i)(a) as follows:

“1(i)(a)
the Net Sales Value of Know-how Products expressed both in local currency and in
euros together with conversion rates used and the calculation of the royalties
payable in respect of Know-how Products; and”

12.1.3
the references to “Clause 5.7” in paragraph 2(iii) and paragraph 3(ii) shall be
amended to refer to Clause 4.8; and

12.1.4
the reference to “Clause 6.4.4” in paragraph 3(iii) shall be amended to refer to
Clause 5.4.4.

13.
NEW SCHEDULES

13.1
The Agreement shall be amended to include a new Schedule 7 (Fibrocaps Know-How)
in the form set out in Annex 1 to this Amendment Deed No.2.

13.2
The Agreement shall be amended to include a new Schedule 8 (Quadrocytes Patents)
in the form set out in Annex 2 to this Amendment Deed No.2.

14.
AMENDED SCHEDULE


12



--------------------------------------------------------------------------------




14.1
The table of Fibrocaps patents set out in Schedule 1 shall be deemed amended to
reflect the fact that a Fibrocaps Patent has now been granted in Canada (Patent
No. 2253412).

15.
DEVELOPMENT OF FIBROCAPS PRODUCTS

ProFibrix acknowledges that the Development Plan specified in Schedule 4 of the
Agreement has been completed to ProFibrix’s satisfaction. The parties have on 12
June 2007 entered into a new Research and Development Agreement for development
work to be undertaken in the Fibrocaps Field, which supersedes the Development
Plan.
16.
MISCELLANEOUS

16.1
The amendments set out in this Deed of Amendment No. 2 shall take effect from
the date set out at the start of this Deed of Amendment No. 2.

16.2
The Agreement shall continue in full force and effect subject only to the
amendments set out in Amendment Deed No. 1 and this Amendment Deed No. 2.

16.3
The validity, construction and performance of this Amendment Deed No. 2 shall be
governed by English law and the parties irrevocably submit to the exclusive
jurisdiction of the English courts in respect thereof.


13



--------------------------------------------------------------------------------






ANNEX 1

SCHEDULE 7

Fibrocaps Know-How

Fibrocaps™ know-how documentation
1.
Technical reports

Number
Author
Title
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]


14



--------------------------------------------------------------------------------




Number
Author
Title
[**]
[**]
[**]
 
[**]
[**]
[**]
 
2.    Project Minutes
 
Number
Author
Title
 
[**]
 
[**]
 
[**]
 
[**]
 
[**]
 
[**]
 
[**]
 
[**]
 
[**]
 
[**]
 
3.    Laboratory Notebooks
 
Number
Author
Content
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
4.    Analytical Methods
 
Number
Author
Title
 
[**]
[**]
[**]
 


15



--------------------------------------------------------------------------------




Number
Author
Title
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 




16



--------------------------------------------------------------------------------




5.
Trehalose Reports

Title
Report No.
Report Date
Sponser
Testing facility
Author
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]




17



--------------------------------------------------------------------------------




ANNEX 2

SCHEDULE 8

Quadrocytes Patents
File Number
Title
Patent/Application Number
Countries
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]




18



--------------------------------------------------------------------------------






EXECUTED and DELIVERED as a Deed by the parties through their duly authorised
representatives on the date written at the top of the first page of this
Agreement:-
EXECUTED and DELIVERED as a DEED by Quadrant Drug Delivery Limited acting by two
of its Directors or by its Company Secretary and one of its Directors
















EXECUTED and DELIVERED as a DEED by Profibrix B.V. through Jaap Koopman, who is
permitted to sign in accordance with the laws of the Netherlands
)
 

 
)
 

 
)
 

 
)
 















)
 

 
)
 

 
)
 

 
)
Signed: /s/ Lee Coleman   


Full Name: Lee Coleman   


Company Secretary


Signed: /s/ Colin Coleman   


Full Name: Colin Coleman   


Director








Signed: /s/ Jaap Koopman   


Jaap Koopman


Sole Statutory Director








19



--------------------------------------------------------------------------------

Confidential

AMENDMENT DEED NO. 3

THIS AMENDMENT DEED NO.3 is made the 02nd day of July 2012

BETWEEN:-
(1)    Quadrant Drug Delivery Limited, a company incorporated under the laws of
England with company registration number 2704727 and whose registered office is
at One Prospect West, Chippenham, Wiltshire, SN14 6FI1. United Kingdom
(“Quadrant”); and
(2)    ProFibrix B.V. a company registered in The Netherlands whose statutory
seat is at Zernikedreef 9, 2333CK Leiden, The Netherlands (“ProFibrix”)
BACKGROUND
(A)    Quadrant and ProFibrix entered into the Fibrocaps Patent Licensing
Agreement dated 25 October 2004 (the “Original Agreement”).
(B)    Quadrant and ProFibrix amended the Original Agreement pursuant to
Amendment Deed No. 1 dated 14 February 2007 (“Amendment Deed No. 1”).
(C)    Quadrant and ProFibrix amended the Original Agreement pursuant to
Amendment Deed No. 2 dated 12th June 2008 (“Amendment Deed No. 2”)
(D)    Quadrant and ProFibrix now wish to further amend the Original Agreement
in accordance with the provisions set out in this Amendment Deed No. 3. In this
Amendment Deed No. 3, the Original Agreement as amended by Amendment Deed No. 1,
Amendment Deed No. 2 and this Amendment Deed No 3 is referred to as the “Licence
Agreement”.
THIS AMENDMENT DEED NO.3 WITNESSES AS FOLLOWS:-
Schedule 1 and Schedule 2 of the License Agreement shall be deleted and replaced
by Schedule 1 and Schedule 2 of this Amendment Deed No 3 and Schedule 3 of this
Amendment Deed No 3 shall be added to the License Agreement to include Joint
IPRs under Clause 3.3E (added under Amendment Deed No.2) of the License
Agreement.
The address for communication to the parties given in Clause 13.3.3 of the
License Agreement shall be amended as follows:




--------------------------------------------------------------------------------

Confidential

Notices to Quadrant:
Notices to Profibrix:
The Company Secretary
Quadrant Drug Delivery Limited
One Prospect West
Chippenham
Wiltshire
SN 14 6FH
UK
Fax: +44 1249 667 701
CEO
Profibrix B.V.
Zernikedreef 9,
2333CK,
Leiden
The Netherlands

The amendment and approval set out in this Amendment Deed No. 3 shall take
effect from the date set out at the start of this Amendment Deed No. 3.
The Original Agreement shall continue in full force and effect subject only to
the amendments set out in Amendment Deed No. 1, Amendment Deed No 2 and this
Amendment Deed No. 3.
The validity, construction and performance of this Amendment Deed No. 3 shall be
governed by English law and the parties irrevocably submit to the exclusive
jurisdiction of the English courts in respect thereof.
EXECUTED and DELIVERED as a Deed by the parties through their duly authorised
representatives on the date written at the top of the first page of this
Amendment Deed No. 3:-
EXECUTED and DELIVERED as a DEED by )
Quadrant Drug Delivery Limited acting by two of
its Directors or by its Company Secretary and one of )
its Directors.
   )


   )
Signed: /s/ Anne Hyland   


Full Name: Anne Hyland   


Director/Company Secretary


Signed: /s/ Christopher Blackwell   


Full Name: Christopher Blackwell   


Director
EXECUTED and DELIVERED as a DEED by
ProFibrix B.V. through Jaap Koopman. who is
permitted to sign in accordance with the laws of the )
Netherlands.
   )


   )


   )




Signed: /s/Jacob Koopman   


Jacob Laurens Koopman


Acting in his capacity as CSO and statutory Director of ProFibrix B.V.


- 2 -

--------------------------------------------------------------------------------

Confidential




- 3 -

--------------------------------------------------------------------------------

Confidential

Schedule 1 -

The Fibrocaps Patents


Internal
Family Ref
Country
Code
Application No
Patent No
Type
Status
Filing Date
Expiry Date
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]




- 4 -

--------------------------------------------------------------------------------

Confidential

Schedule 2 -
The Licensed Patents
Internal
Family Ref
Country
Code
Application No
Patent No
Type
Status
Filing Date
Expiry Date
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]















- 5 -

--------------------------------------------------------------------------------

Confidential

Schedule 3

Joint IPRs


Internal
Family Ref
Country
Code
Application No
Patent No
Type
Status
Filing Date
Expiry Date
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]






- 6 -